Cover Sheet
362(d) Relief From Stay
(Te summarize information set forth in the motion)

Debtor Diocese of Rochester Chapter 11
Case No, 19-20905

 

Date debtor(s) petition filed: September 12, 2019
Trustee N/A
Equity Analysis
1. (a) Collateral N/A
(b) Owned by N/A

2, Market value of property and basis N/A
[_] Schedutes [_] Appraisal [_] Tax Assessment |_| NADA (for auto)

[| Other

3. Amount of mortgages and liens N/A
4. Estimated cost of sale N/A
5. Total equity N/A

6. Is this the debtor’s residence [| yes | nO

Payment Information
a) Number of missed payments N/A

b) Total arrearages N/A

Please Note the Following:

1. 'This cover sheet must accompany every 362(d) motion served and filed with this cowrt for the purpose of
assisting the court in its review of your papers, Failure to do so will result in your papers being returned to
you unprocessed,

2, Copies of mortgage or lien documents and proof of lien perfection must be attached to every 362(d)
motion involving secured property. Tailure to do so will result in the motion being denied.

3, Every motion must be accompanied by the following: a) A proposed order which is an exhibit to the motion
to be served on all parties. b) An original order to be submitted to the court for determination and
subsequent entry,

 

 
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORE

 

In re:
Case No, 19-20905
The Diocese of Rochester,
Chapter 11
Debtor.

 

MOTION OF J.P.185 FOR

 

RELIEF FROM THE AUTOMATIC STAY

J.P.185 (the “Movant”) filed a Sexual Abuse Claim against The Diocese of Rochester (the
“Debtor” or the “Diocese”) and brought a claim against other defendants in a separate lawsuit
filed in the Supreme Court of the State of New York, County of Monroe, .P.185 v. Cardinal
Mooney High School; Congregation of Holy Cross United States Province, Inc., a/k/a
Congregation of Holy Cross; and Congregation of Holy Cross Moreau Province, a/k/a
Congregation of Holy Cross, (the “Clergy Abuse Action”), A true and correct redacted copy of
J.P.185’s state court Complaint has been filed concurrently with this Motion as an exhibit to the
Joinder of the Official Committee of Unsecured Creditors in Motions for Relief from Automatic
Stay. The Movant, a child sexual abuse claimant in the above-captioned Chapter 11 case, by and
through his undersigned counsel, hereby moves this Court (this “Motion”) for an Order granting
relief from the automatic stay pursuant to section 362 of the Bankruptcy Code to allow the Movant
to proceed to judgment on the grounds set forth below:

Background Facts
1. The Diocese of Rochester filed a petition for relief under Chapter 11 on September

12, 2019 (the “Petition Date”).

DOCS_NY:42661.3 18489/002

 
2, The Petition Date was less than one month after the New York Child Victims Act
(CVA) opened a window period for child sexual abuse survivors to file claims. The short period
of time between the CVA window opening and the Petition Date did not provide Movant sufficient
opportunity to file a claim against the Diocese prior to the Petition Date. The Movant therefore
filed a related proof of claim in the Debtor’s bankruptcy case and a Clergy Abuse Action against
the other defendants.

3, On or about July 27, 2020, the Movant filed Sexual Abuse Proof of Claim number
185 against the Diocese.

4. The Clergy Abuse Action and the related Sexual Abuse Claim seek damages
against the Debtor and other parties on account of clergy child sexual abuse by an individual for
whom the Diocese and the other parties were responsible.

5. The Clergy Abuse Action is pending in Supreme Court of the State of New York,
County of Monroe, subject to the Agreed Stipulation and Order Pursuant toll U.S.C. §105(a)
Staying Continued Prosecution of Certain Lawsuits [Docket No. 452]. The claim set forth in the
Clergy Abuse Action is unliquidated.

Relief Requested

6. The Movant respectfully requests relief from the automatic stay for cause pursuant to
11 U.S.C. § 362(d) to prosecute the Clergy Abuse Action against the Diocese and all other
defendants to such action. The Movant will amend the complaint in the Clergy Abuse Action to
include the Diocese as a defendant if this Motion is granted. The Movant seeks stay relief to
prosecute the Clergy Abuse Action and obtain a judgment therein. However, the Movant will not

seek to enforce such judgment, subject to further order of the Court.

 
Basis for Relief Requested

7. Relief from the automatic stay should be granted because cause exists as set forth in (a)
the Joinder of the Official Committee of Unsecured Creditors in Motions for Relief from Automatic
Stay (the “Joinder”) and (b) the Memorandum of Law in Support of Motions for Relief from
Automatic Stay (the “MOL”), filed concurrently with this Motion, and any related declaration or
reply pleadings and such other arguments or evidence as may be adduced at the hearing hereon.
‘The Joinder, the MOL proposed Order, and all exhibits or attachments thereto are incorporated
herein by reference for all purposes as though set forth fully herein.

8. The Movant hereby waives his right to an automatic termination of the stay that
would otherwise be granted pursuant to 11 U.S.C. § 362 (e) after the expiration of thirty (30) days
from the date of his request for relief under 11 U.S.C. § 362 (e).

WHEREFORE, Movant requests that this Court issue an Order (a) granting relief from the
automatic stay as requested herein and in the Joinder and (b) such other and further relief as the
Court deems just and proper.

Dated: June 8, 2021 JAMES, VERNON & WEEKS, P.A.

/s/ Leander L. James
By: Leander James, llames@jvwlaw.net
Craig Vernon, cvernon@jvwiaw.net
2 State Street, Ste. 1000
Rochester, NY 14614
ID Office: 1626 Lincoln Way
Coeur d’ Alene, ID 83815
(888) 667-0683
Patrick Noaker, patrick @noakerlaw.com
1600 Utica Ave. S, 9" FL.

St. Louis Park, MN 55416
(952) 491-6798

 
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

 

In re:
Case No, 19-20905
The Diocese of Rochester,
Chapter 11
Debtor.

 

DECLARATION OF LEANDER JAMES IN SUPPORT OF MOTION OF
J.P.185 FOR RELIEF FROM THE AUTOMATIC STAY

Pursuant to 28 U.S.C. § 1746, I, Leander James, hereby submit this declaration (the

‘“Declaration”) under penalty of perjury:

1. J am counsel of record for J.P.185 in JP. 185 v. Cardinal Mooney High School;
Congregation of Holy Cross United States Province, Inc., a/k/a Congregation of
Holy Cross, and Congregation of Holy Cross Moreau Province, a/k/a
Congregation of Holy Cross, filed in Monroe County, and on his related proof of
claim No. 185.

2. In total, 1 represent 43 child sexual abuse survivors who filed proofs of claim in
the above-captioned chapter 11 case.

3, I am a founding Shareholder of James, Vernon & Weeks, P.A. Since 2008 I have
focused my practice on representation of child sexual abuse survivors throughout
the United States. At the request of a New York non-profit, [ assisted in drafting
New York’s Child Victims Act and provided information to the New York Senate
regarding the same. I earned a Bachelor of Arts from the University of Santa Clara
in 1983 with B.A. in English. I earned my Juris Doctor degree from The University

of Idaho in 1993. I am admitted to the following bars:

 
DOCS _NY¥-42661.3 18489/002

New York State, 2018

Minnesota, 2016

Washington State, 1994

Idaho, 1993

US. District Court, Southern District of Texas, 2015
U.S. Supreme Court, 2012

U.S. District Court for the District of Columbia, 2012
U.S. Court of Appeals 9th Circuit, 2011

U.S. Court of Appeals 5" Circuit, 2021

U.S. District Court Eastern District of New York, 2020
U.S. District Court Western District of New York, 2019
U.S. District Court Eastern District of Wisconsin, 2011
U.S. District Court Western District of Washington, 2010
U.S. District Court Eastern District of Washington, 1994
U.S. District Court District of Idaho, 1993

I have been a civil litigator and trial attorney since 1993. My practice
initially focused on complex tort and some property litigation. By 2008,
my practice had shifted to primarily helping child sexual abuse survivors. |
continue to handle some complex Multi-District and class action litigation.
I was one of three claimant attorneys nominated (among many) to negotiate
the plan of reorganization and settlement in the case of in re Society of
Jesus, Oregon Province, No. 09-30938-elp11, Bankr. D, Or, (2009). That
settiement included monetary and non-monetary terms for the protection of
children and has formed a framework for subsequent Catholic Bankruptcy
settlements and plans of reorganization. I have represented hundreds of
child sexual abuse survivors in Hawaii, Montana, Idaho, Washington, New
Mexico, Minnesota, New York and other states. My cases include
numerous state court cases as well as the following Catholic bankruptcy

cases I played a significant role in resolving:

 
¢ Inre Society of Jesus, Oregon Province, No. 09-3093 8-elp11, Bankr. D. Or. (2009)

« In Re: The Archdiocese of Saint Paul and Minneapolis, No. 15-30125, Bankr. D, MN
(2015).

« in Re: Roman Catholic Bishop of Helena, Montana, No, 14-60074-11, Bankr, D, MT
(2014

¢ In Re: Roman Catholic Bishop of Great Falls, Montana, No, 17-60271, Bankr. D. MT
(2017)

5. I attended the Court-ordered mediation sessions that have occurred from October
2020 through March 2021 on behalf of two members of the Official Committee of
Unsecured Creditors and my other clients. I have personal knowledge of the facts
set forth herein and can competently testify thereto.

6. The following summarizes the status of the action pertinent to this motion:

a. J.P..185 vy. Cardinal Mooney High School Congregation of Holy Cross United
States Province, Inc., a/k/a Congregation of Holy Cross; and Congregation of Holy
Cross Moreau Province, a/k/a Congregation of Holy Cross, J.P. 185 is a survivor
of child sexual abuses perpetrated by Brother John Walsh. The Debtor has not
denied that Brother John Walsh is a credibly accused abuser, Brother John Walsh
in fact is named in at least thirteen other sexual abuse proof of claims in the above-
captioned bankruptcy. The Diocese has liability insurance for J.P. 185°s claim. A
Complaint has been filed and all Defendants have been served. Based upon
representations of Defendant Congregation of Holy Cross United States Province
Inc., and pursuant to NY CPLR 3217(a)(1), Plaintiff voluntarily discontinued the

case against Defendant Congregation of Holy Cross United States Province Inc.,

DOCS_NY-:42661,3 18489/002 6

 
on November 5, 2020. Defendant Congregation of Holy Cross Moreau Province
filed an answer to the complaint on December 29, 2020. The parties have not
engaged in discovery and motion practice. A true and correct copy of J.P.185’s filed
and redacted state court complaint and proof of claim have been filed concurrently
with this Motion, as an exhibit to the Joinder. A Proposed Order granting the relief
requested in this Motion and in the Joinder has been filed concurrently with this
Motion as Exhibit 1 to the Joinder.

7. The Debtor, Official Committee of Unsecured Creditors, and the Debtor’s insurers
have failed to reach a mediated settlement of this case. I believe that the mediation
has failed thus far, in large part, because the Debtor and its insurers, on the one
hand, and the Committee and counsel to Sexual Abuse Survivors, on the other hand,
have a substantial disagreement about the amount of proper compensation for
holders of Sexual Abuse Claims.

8. The stay relief the Movant seeks is limited to the entry of a judgment, if any, and
does not include collection actions against the Debtor or its insurers, subject to
further order of the Court.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct to the best of knowledge and belief. J executed this Declaration on June 8, 2021 at

Coeur d’ Alene, Idaho.

By: /s/ Leander L. James
Leander L. James

DOCS_NY:42661.3 18489/002, 7

 
